Case 2:10-cr-20635-DML-MKM ECF No. 692 filed 04/20/20                    PageID.5158        Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 HECTOR SANTANA,
                                                       Criminal Case Number 10-20635
                       Petitioner,                     Civil Case Number 16-13848
                                                       Honorable David M. Lawson
 v.

 UNITED STATES OF AMERICA,

                   Respondent.
 _______________________________________/

                 ORDER DENYING CERTIFICATE OF APPEALABILITY

        The petitioner filed a motion under 28 U.S.C. § 2255 on October 28, 2016. On April 20,

 2020, the Court issued an order granting in part and denying in part the motion because it

 concluded that the claims raised, except for one, were without merit.

        Rule 11 of the Rules Governing Section 2255 Proceedings requires that the Court issue or

 deny a certificate of appealability whenever it rules against the petitioner on a motion to vacate

 sentence:

        The district court must issue or deny a certificate of appealability when it enters a
        final order adverse to the applicant. . . . If the court issues a certificate, the court
        must state the specific issue or issues that satisfy the showing required by 28 U.S.C.
        § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate
        Procedure 22.

 Rule 11, Rules Governing Section 2255 Proceedings.

        A certificate of appealability may issue “only if the applicant has made a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Courts must either issue

 a certificate of appealability indicating which issues satisfy the required showing or provide

 reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R. App. P. 22(b); In

 re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997). To receive a certificate of
Case 2:10-cr-20635-DML-MKM ECF No. 692 filed 04/20/20                    PageID.5159       Page 2 of 3



 appealability, “a petitioner must show that reasonable jurists could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

 U.S. 322, 336 (2003) (internal quotes and citations omitted).

         Santana argued that his conviction for brandishing a firearm in furtherance of a crime of

 violence is invalid because kidnapping is not a valid predicate offense for that crime. The Court

 granted in part relief on this ground because Supreme Court caselaw handed down after the

 petitioner’s direct appeal requires that the crime-of-violence firearm sentence be vacated.

         Santana also alleged that his attorney was constitutionally ineffective because (1) his

 attorney failed to object to the language in Counts 7 and 8 of the superseding indictment (the

 section 924(c) charges) as duplicitous and did not challenge the jury instructions for those counts,

 and (2) counsel failed properly to advise him of the elements of the offenses, which caused him to

 reject a plea deal. However, defense counsel properly identified the potential problems with

 Counts 7 and 8, and the Court instructed the jury in way that removed its ability to choose among

 various alternatives when deciding on a verdict on Counts 7 and 8, thereby eliminating the potential

 prejudice. Additionally, counsel maintained that he fully advised Santana about the nature of the

 charges against him, the potential consequences of proceeding to trial, and the government’s

 evidence; and throughout the proceedings, Santana expressed no interest in pleading guilty. The

 Court finds that reasonable jurists could not debate the conclusion that the petitioner’s attorney did

 not deviate from prevailing professional norms on these grounds. Therefore, the Court will deny

 a certificate of appealability.




                                                  -2-
Case 2:10-cr-20635-DML-MKM ECF No. 692 filed 04/20/20            PageID.5160       Page 3 of 3



       Accordingly, it is ORDERED that a certificate of appealability is DENIED.



                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

 Dated: April 20, 2020




                                            -3-
